Citation Nr: 0922901	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  02-14 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to January 
1972, which included service in the Republic of Vietnam from 
August 1970 to August 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which, inter alia, denied service 
connection for PTSD.

This matter was previously before the Board in September 2004 
and January 2006, when it was remanded for further 
evidentiary development.  The case has returned to the Board 
and is again ready for appellate action.

In June 2004, the Veteran testified at a personal hearing 
over which a Veterans Law Judge of the Board presided while 
at the RO.  A transcript of the hearing has been associated 
with the Veteran's claims file.  In November 2005, the 
Veteran was informed that the Veterans Law Judge who 
conducted the hearing was no longer employed by the Board, 
and that he had a right to another hearing with another 
Veterans Law Judge.  In a response received in December 2005, 
the Veteran indicated that he did not want another hearing.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran has not been shown to have participated in 
combat with the enemy.

3.  The evidence of record corroborates the occurrence of in-
service stressors.

4.  The medical evidence shows that the Veteran's diagnosed 
PTSD relates to the corroborated in-service stressors.

CONCLUSION OF LAW

Resolving all doubt in favor of the Veteran, PTSD was 
incurred as a result of active service.  38 U.S.C.A. §§ 1110, 
5103, 5107(b) (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in June 2001 and May 2006, the RO 
satisfied its duty to notify the Veteran under 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) 
(2008).  Specifically, the RO notified the Veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the Veteran was 
expected to provide.  In May 2006, the RO also notified the 
Veteran of the process by which initial disability ratings 
and effective dates are established.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
Veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  The RO has secured the Veteran's service treatment 
records, service personnel records, VA treatment records, and 
medical records from the Social Security Administration.  The 
Veteran and his representative also have submitted several 
personal statements.  In addition, the Veteran was afforded 
an opportunity to provide testimony at a Travel Board hearing 
in June 2004.  Finally, the Veteran has been provided two VA 
psychiatric examinations in connection with his claim.  Thus, 
the duties to notify and assist have been met.

Service connection

Service connection means that the facts, shown by evidence, 
establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2008).

Service connection for certain psychoses may also be 
established based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

PTSD

In Cohen v. Brown, 10 Vet. App. 128 (1997), the United States 
Court of Appeals for Veterans Claims (Court), citing 38 
C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  A diagnosis of 
PTSD is presumed to include the adequacy of the PTSD 
symptomatology and the sufficiency of a claimed in-service 
stressor to cause PTSD.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

If the claimed in-service stressor is related to combat, 
service department evidence that the Veteran engaged in 
combat or that the Veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).

The framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD will vary depending on whether or not the 
Veteran was engaged in combat with the enemy under 38 
U.S.C.A. § 1154(b) (West 2002 & Supp. 2009) and 38 C.F.R. § 
3.304 (2008), as determined through recognized military 
citations or other service department evidence.  See Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  The Veteran does not 
allege, and the evidence does not suggest, that he 
participated in combat.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the Veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3).  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to: a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id. 

Corroboration of every detail of a claimed stressor, 
including the Veteran's personal participation, is not 
required; rather, a Veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124, 128 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 
307 (1997)).

A review of the Veteran's service personnel records confirms 
that he served in the Republic of Vietnam from August 1970 to 
August 1971.  He did not receive any medals or awards 
indicative of combat exposure.  His military occupational 
specialty is listed as a communication center specialist.

The Veteran contends that he suffers from PTSD as a result of 
three in-service stressors while in Vietnam.  First, the 
Veteran indicates being struck in the head, over the right 
eye, with a flashlight on July 9, 1970.  See statement in 
lieu of VA Form 646 dated in December 2003.  The Veteran also 
indicates experiencing trauma because members of his unit, 
including two men with whom he developed friendships, were 
killed in a Cameroon Bay-bound plane crash in Ninh Thuan, 
South Vietnam, on November 29, 1970.  See PTSD questionnaire 
dated in August 1999.  Finally, the Veteran asserts that his 
unit was subject to frequent and regular mortar and rocket 
attacks.  See Travel Board hearing transcript dated in June 
2004. 

In this case, because there is insufficient evidence of 
combat with the enemy, there must be credible supporting 
evidence that the claimed in-service stressors actually 
occurred.  See 38 C.F.R. § 3.304(f); Cohen, 10 Vet. App. at 
147.

With regard to the Veteran's allegation of personal assault 
in service, his service treatment records show treatment on 
July 10, 1970, for headaches due to being hit on the head 
with a flashlight the previous night.  While there is no 
discussion as to whether this incident was the result of a 
personal attack, the evidence does confirm that the Veteran 
was struck on the head with a flashlight during his period of 
active service.  Therefore, there is sufficient credible 
evidence that the Veteran's alleged stressor actually 
occurred.

As for the alleged plane crash involving two members of the 
Veteran's unit, a response from the United States Armed 
Services Center for Unit Records Research (USASCURR) 
(currently U.S. Army and Joint Services Records Research 
Center (JSRRC)) indicated an aircraft incident that did not 
involve hostile action on November 29, 1970, killing three 
members of the Veteran's unit.  While the Veteran admitted 
that he did not witness the plane crash, as noted above, his 
personal participation is not required, rather independent 
evidence of a stressful event is sufficient to imply his or 
her personal exposure.  As members of his unit were involved 
in the aircraft incident during the time that the Veteran was 
in Vietnam, the Board finds that there is sufficient credible 
evidence that this alleged stressor actually occurred.

As to the Veteran's alleged third stressor, that his unit was 
subject to frequent and regular mortar and rocket attacks, in 
a November 2007 letter, the JSRRC confirmed that Phan Rang 
Air Base, the location the Veteran's unit was stationed, came 
under a hostile rocket attack on November 29, 1970.  The 
Board emphasizes a stressor need not be corroborated in every 
detail.  Pentecost, 16 Vet. App. at 128.  As such, there is 
sufficient credible evidence that this alleged stressor 
actually occurred.  Thus, the first element of a successful 
PTSD claim has been satisfied.

Thus, the remaining questions are whether there is medical 
evidence of a current diagnosis of PTSD in accordance with 
38 C.F.R. § 4.125(a) and whether there is medical evidence of 
a link between current symptomatology of PTSD and the 
verified in-service stressors.  38 C.F.R. § 3.304(f); Cohen, 
10 Vet. App. 128 (1997).

In this regard, the Board observes that the Veteran's VA 
treatment records include intermittent notations of 
assessments or diagnoses of PTSD. 

Subsequent to service, VA and private outpatient treatment 
records show intermittent treatment for symptoms associated 
with PTSD.  VA outpatient treatment record dated in March 
1999 and September 1999 show assessments of cocaine abuse and 
PTSD.

A VA examination report dated in February 2002 shows that the 
Veteran reported a history of depression, nightmares, and bad 
dreams of his Vietnam War involvements.  He described 
survivor's guilt stemming from a friend that had died in a 
plane crash in service, as he was supposed to be on that 
plane with him.  He also described experiencing incoming fire 
in his duty as a teletype operator on an Air Force base.  The 
impression was polysubstance abuse/dependency, by history; 
and PTSD.

VA hospital treatment records dated from May 2002 to June 
2002 show that the Veteran was diagnosed with chronic PTSD 
from combat related to Vietnam; cocaine dependence; and 
dysthymic disorder.

A private medical record from D. S. Meck, Ph.D., dated in 
September 2002, shows that the Veteran provided a history 
consistent with that set forth above.  The diagnosis was 
cocaine dependency; alcohol dependency; late onset, mild, 
dysthymia; and PTSD, by history.

A VA examination report dated in August 2003 shows that the 
Veteran provided a history consistent with that set forth 
above.  The diagnosis was polysubstance dependence.  The 
examiner noted that his diagnosis was based on the fact that 
there were no evident signs of psychosis, and the request 
form provided to the examiner had indicated to him that the 
Veteran had not been involved in combat in Vietnam.

VA outpatient treatment records dated from August 2003 to 
July 2005 show intermittent treatment for symptoms associated 
with PTSD.  A VA psychological assessment dated in July 2004 
shows that the Veteran provided a history consistent with 
that set forth above.  The diagnosis was PTSD.

A VA examination report dated in January 2005 shows that a 
panel of three psychologists reviewed the Veteran's claims 
file in conjunction with conducting the examination of the 
Veteran.  The Veteran provided a history consistent with that 
set forth above.  The examiners noted that their review of 
the claims file revealed no confirmed stressors relative to 
the Veteran's Vietnam service.  The examiners indicated that 
with regard to the stressor involving the aircraft incident 
described above, although it may be stressful to know someone 
who died in an accident, this did not constitute a traumatic 
experience as defined by DSM-IV.  The diagnosis was history 
of cocaine and marijuana dependence and depressive disorder, 
not otherwise specified.

A VA examination report dated in October 2008 shows that the 
Veteran identified his in-service traumatic experiences as 
the plane crash and mortar attacks, which had been verified 
by CURR and JSRRC on two separate occasions.  However, the 
October 2008 VA examiner also noted that the Veteran 
experienced post-service stressors of chronic alcohol and 
drug dependence, longstanding financial problems, and 
physical health problems.  The VA examiner concluded that the 
Veteran's combat exposure alone and his military experience 
did not meet the criteria for PTSD in accordance with DSM-IV, 
and that any currently diagnosed psychiatric disorders and 
symptoms were more likely related to his chronic alcohol and 
drug dependence, financial problems, and physical health 
problems.  The diagnosis was polysubstance dependence and 
depression by history.

Having carefully considered the evidence of record, the Board 
finds that entitlement to service connection for PTSD is 
warranted.  Notwithstanding the August 2003, January 2005, 
and October 2008 VA examination reports, the Veteran has been 
diagnosed with PTSD intermittently since 1999.  A diagnosis 
of PTSD was apparently not given in August 2003 because the 
instructions from the RO indicated that the Veteran had not 
been exposed to combat.  The Board, nevertheless, finds that 
there is sufficient credible evidence that the Veteran's 
alleged stressors actually occurred.  Moreover, while the 
January 2005 and October 2008 examiners appear to discount 
the verified stressors associated with the aircraft incident 
and the mortar attacks, there is no reference to the 
remaining credible stressor associated with the personal 
assault with the flashlight to the head.  The Board finds 
probative the several diagnoses of PTSD from March 1999 to 
July 2005, based on a history provided by the Veteran that 
has been relatively consistent and supported by sufficient 
credible evidence.  Thus, the second element of a successful 
PTSD claim has been satisfied.

The final element of a PTSD claim to be considered is whether 
the medical evidence contains an etiological opinion linking 
the Veteran's currently diagnosed PTSD to the established 
inservice stressor.  Here, such an opinion is found in the 
VA hospital treatment records dated from May 2002 to June 
2002 which show that the Veteran was diagnosed with chronic 
PTSD from combat related to Vietnam.  The treatment records 
sufficiently conclude that there was a clear link between the 
trauma experienced in service, the subsequent development of 
PTSD symptoms and his current disability.  Such conclusion 
was persuasive in that it was based upon a history provided 
by the Veteran that has been consistent throughout the course 
of his treatment, and has been supported by sufficient 
credible evidence that has been verified over the course of 
this appeal.  These records serve to associate the current 
PTSD with the Veteran's period of active service, and are 
sufficiently consistent with the evidence of record so as to 
provide an adequate basis for a grant of service connection.

The United States Court of Appeals for the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  "[I]t is not error for the BVA to favor the opinion 
of one competent medical expert over that of another when the 
Board gives an adequate statement of reason or bases.  It is 
the responsibility of the BVA, . . . to assess the 
credibility and weight to be given to evidence." "  Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 


ORDER

Service Connection for PTSD is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


